Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.125 Page 1 of 26



 1   JOHN W. DILLON
     Gatzke Dillon & Ballance LLP
 2   State Bar No. 296788
       2762 Gateway Road
 3     Carlsbad, California 92009
       Telephone: (760) 431-9501
 4     Fax: (760) 431-9512
       E-mail: jdillon@gdandb.com
 5   Attorney for Plaintiffs
 6   XAVIER BECERRA
     Attorney General of California
 7   STEPAN A. HAYTAYAN
     Supervising Deputy Attorney General
 8   JENNIFER E. ROSENBERG
     Deputy Attorney General
 9   State Bar No. 275496
      300 South Spring Street, Suite 1702
10    Los Angeles, CA 90013
      Telephone: (213) 269-6617
11    Fax: (916) 731-2124
      E-mail: Jennifer.Rosenberg@doj.ca.gov
12   Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
13   the State of California, and Brent E. Orick,
     in his official capacity as Acting Director of
14   the Department of Justice Bureau of
     Firearms
15
16                     IN THE UNITED STATES DISTRICT COURT
17                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18
19
     MATTHEW JONES, et al.,                        3:19-cv-01226-L-AHG
20
                                     Plaintiffs,
21                                                 JOINT CASE MANAGEMENT
                  v.                               STATEMENT
22
23   XAVIER BECERRA, in his official
     capacity as Attorney General of the
24   State of California, et al.,
25                                Defendants.
26
27
28

                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.126 Page 2 of 26



 1        On August 29, 2019 and September 11, 2019, counsel for Plaintiffs Matthew
 2
     Jones, et al. (“Plaintiffs”) and Defendants Xavier Becerra (in his official capacity as
 3
 4   Attorney General of the State of California) and Brent E. Orick (in his official

 5   capacity as Acting Director of the Department of Justice Bureau of Firearms)
 6
     (“Defendants”) held a conference in accordance with Federal Rule of Civil Procedure
 7
 8   26(f) (Rule 26(f)), Magistrate Judge Barbara L. Major’s August 22, 2019 Notice and
 9   Order for Early Neutral Evaluation Conference and Case Management Conference
10
     (ECF No. 6, “ENE Order”), and the Chambers Rules for Civil Cases of Magistrate
11
12   Judge Major. During that conference, the parties discussed the matters required by
13   Rule 26(f), the Chambers rules, and orders of this Court.
14
          Subsequently, on September 17, 2019, this case was reassigned from Magistrate
15
16   Judge Major to Magistrate Judge Allison H. Goddard pursuant to a Transfer Order.
17   ECF No. 7. Also on September 17, 2019, Magistrate Judge Goddard rescheduled the
18
     previously set combined ENE and Rule 16 conference for October 9, 2019. ECF No.
19
20   9. That same day, the parties filed a Joint Motion seeking excusal from the ENE
21   generally, or in the alternative, excusal from the in-person party attendance
22
     requirement, in light of the nature of the claims and the lack of any possibility of
23
24   settlement. ECF No. 8. On September 18, 2019, Magistrate Judge Goddard found
25   that the parties’ shared position was well-founded with regard to settlement
26
     possibilities, and accordingly granted the parties’ Joint Motion and vacated the ENE.
27
28   ECF No. 10. Magistrate Judge Goddard’s order also instructed the parties to file this
                                               1
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.127 Page 3 of 26



 1   Rule 16 report in place of the joint discovery plan previously ordered by Magistrate
 2
     Judge Major. ECF No. 10. Pursuant to Magistrate Judge Goddard’s order granting
 3
 4   the parties’ Joint Motion, the parties again met and conferred by conference call on

 5   September 23, 2019 pursuant to Rule 26(f).
 6
             The parties, through their respective counsel, submit this Joint Case
 7
 8   Management Statement as directed by this Court’s September 18, 2019 Order. ECF
 9   No. 10.
10
        I.       JURISDICTION AND SERVICE
11
12            This Court has subject-matter jurisdiction over Plaintiffs’ claims in this action
13   under 28 U.S.C. § 1331, because the action arises under the Constitution and laws of
14
     the United States; and, thus, raises federal questions. The Court also has jurisdiction
15
16   under 28 U.S.C. § 1343 and 42 U.S.C. § 1983, because this action seeks to redress
17   the deprivation, under color of the laws and statutes of the State of California and
18
     political subdivisions thereof, of rights, privileges, and immunities secured by the
19
20   U.S. Constitution and laws.
21            Plaintiffs’ claims for declaratory and injunctive relief are authorized under 28
22
     U.S.C. §§ 2201 and 2202, and 42 U.S.C. § 1983; and their claim for attorneys’ fees
23
24   is authorized under 42 U.S.C. §1988. Additionally, venue is proper in this Court
25   under 28 U.S.C. § 1391(b)(1) and (b)(2). All parties have been served with Plaintiffs’
26
     First Amended Complaint.
27
28
                                                  2
                                        Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.128 Page 4 of 26



 1      II.      CHRONOLOGY OF FACTS AND FACTUAL ISSUES IN DISPUTE
 2
              Plaintiffs’ Statement
 3
 4            On September 28, 2018, then Governor Edmund G. Brown, Jr. signed into law

 5   Senate Bill 1100 (“SB 1100”, 2017-2018 Reg. Sess.). SB 1100 amended Penal Code
 6
     section 27510 to increase the State’s minimum age for firearm purchase and
 7
 8   possession, from 18-to-21 years of age. SB 1100 became effective January 1, 2019.
 9            Prior to enactment of SB 1100, existing California law prohibited the sale or
10
     transfer of a handgun, except as exempted, to any person under the age of 21.
11
12   However, then-existing California law also allowed a person at least 18 years of age
13   to buy or transfer a firearm that is not a handgun (e.g., shotguns, rifles).
14
              With enactment of SB 1100, however, this prohibition applies to all firearm
15
16   transfers, and all types of firearms for ordinary law-abiding individuals ages 18-to-
17   20 years old (“Young Adults”), except for a few irrelevant and inapplicable statutory
18
     exemptions found in the new law. For example, Penal Code section 27510, as
19
20   amended, states the law “does not apply to” the sale, supplying, delivery, or giving
21   possession or control of a firearm to (i) a person 18 years of age or older that holds a
22
     valid hunting license, (ii) an active peace officer that is 18 years of age or older, (iii)
23
24   an active federal officer or law enforcement agent that is 18 or older, (iv) a reserve
25   peace officer that is 18 or older, (v) an active member in the U.S. military that is 18
26
     or older, and (vi) a person honorably discharged from the military that is 18 or older.
27
28
                                                 3
                                       Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.129 Page 5 of 26



 1         Since SB 1100 when into effect, the individual Plaintiffs Jones, Furrh, and
 2
     Yamamoto have each been denied the ability to purchase and/or transfer a firearm
 3
 4   due solely to their age. Additionally, Plaintiffs with federally licensed gun stores

 5   and/or gun ranges (Plaintiffs PWG, Beebe Arms, and NCSC), have been forced to
 6
     deny otherwise lawful individuals the ability to purchase, rent, transfer, or acquire
 7
 8   firearms due solely to the individual’s age. They also have been forced to prevent
 9   Young Adults from attending their firearm classes, renting and possessing firearms,
10
     and using their gun ranges. Further, the institutional Plaintiffs (Plaintiffs FPC, FPF,
11
12   CGF, and SAF) have Young Adult members and members who will eventually turn
13   18, that have been denied, or will be denied the ability to purchase, transfer, or
14
     acquire any firearm in California for self-defense and other lawful purposes.
15
16         Plaintiffs allege that Penal Code section 27510 bans the purchase, sale,
17   transfer, and acquisition of any firearm by otherwise lawful Young Adults; and thus,
18
     violates the Second Amendment rights of Plaintiffs’ and other similarly situated
19
20   Young Adults. On July 1, 2019, Plaintiffs filed a complaint in this Court. On July
21   30, 2019, Plaintiffs’ filed their First Amended Complaint. Plaintiffs’ First Amended
22
     Complaint was served August 1, 2019.
23
24         Defendants’ Statement
25         On September 28, 2018, then Governor Edmund G. Brown Jr. signed into law
26
     Senate Bill 1100 (“SB 1100”, 2017-2018 Reg. Sess.). As relevant here, SB 1100
27
28   amended Penal Code § 27510 to increase the State’s minimum age for the sale or
                                               4
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.130 Page 6 of 26



 1   transfer of long guns by a licensed firearms dealer in California from 18 years of age
 2
     to 21 years of age. More specifically, SB 1100 amended Section 27510 to prohibit
 3
 4   licensed firearms dealers from selling or otherwise transferring any firearm to any

 5   person under the age of 21, with several exceptions described below. Section 27510,
 6
     as amended by SB 1100, restricts licensed firearms dealers under certain
 7
 8   circumstances; it is by no means a ban on possession of firearms by Young Adults
 9   aged 18 to 20. SB 1100’s amendments to Section 27510 became effective January
10
     1, 2019.
11
12         Prior to the enactment of SB 1100, existing California law prohibited the sale
13   or transfer of a handgun by a licensed firearms dealer, except as exempted, to any
14
     person under the age of 21. Prior to January 1, 2019, California law permitted
15
16   licensed firearms dealers to sell or transfer a firearm that is not a handgun, such as a
17   shotgun or rifle, to a person 18 years of age or older.
18
           With enactment of SB 1100, however, the limitation on a licensed firearm
19
20   dealer’s ability to sell or otherwise transfer firearms to persons aged 18-20 (“Young
21   Adults”) now applies to all firearms transfers, and all types of firearms, except as
22
     provided in statutory exemptions. Section 27510, as amended by SB 1100, expressly
23
24   states that it does not prohibit licensed firearms dealers from selling, supplying,
25   delivering, or giving possession or control of a firearm to a person 18 years of age or
26
     older who: (i) “possesses a valid, unexpired hunting license issued by the Department
27
28   of Fish and Wildlife”; (ii) is “[a]n active peace officer . . . who is authorized to carry
                                                 5
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.131 Page 7 of 26



 1   a firearm in the course and scope of his or her employment”; (iii) is “[a]n active
 2
     federal officer or law enforcement agent who is authorized to carry a firearm in the
 3
 4   course and scope of his or her employment”; (iv) is “[a] reserve peace officer, as

 5   defined in Section 832.6, who is authorized to carry a firearm in the course and scope
 6
     of his or her employment as a reserve peace officer”; (v) is “[a] person who provides
 7
 8   proper identification of his or her active membership in the United States Armed
 9   Forces, the National Guard, the Air National Guard, or active reserve components of
10
     the United States”; or (vi) is “[a] person who provides proper identification that he
11
12   or she is an honorably discharged member of the United States Armed Forces, the
13   National Guard, the Air National Guard, or the active reserve components of the
14
     United States.” Cal. Pen. Code § 27510(b)(1) & (2).
15
16         Defendants deny that Section 27510 bans all purchase, sale, transfer, or
17   acquisition of any firearm by “otherwise lawful Young Adults.” Defendants further
18
     deny that the Second Amendment rights of any Plaintiff in this matter are violated by
19
20   SB 1100’s amendments to Section 27510.
21      III.   PARTIES BRIEF STATEMENTS ON DISPUTED POINTS OF LAW
22
23        Plaintiffs’ Statement
24        Plaintiffs allege that the Second Amendment to the U.S. Constitution provides,
25
     the people with the right to keep and bear arms. U.S. Const. amend. II.
26
27
28
                                               6
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.132 Page 8 of 26



 1        The Second Amendment protects the people’s right to acquire, keep, bear, and
 2
     possess firearms for all lawful purposes, including but not limited to self-defense.
 3
 4   The Second Amendment “guarantee[s] the individual right to possess and carry”

 5   firearms, and “elevates above all other interests the right of law-abiding responsible
 6
     citizens to use arms in defense of hearth and home.” District of Columbia v. Heller,
 7
 8   554 U.S. 570, 635 (2008).
 9        Once an individual turns 18 years old in this country, he or she is considered a
10
     legal adult free to exercise fundamental constitutional rights pursuant to the U.S.
11
12   Constitution. Additionally, individuals 18 years and older are considered adults for
13   almost all purposes. For example, at 18 years old, U.S. citizens can (i) vote, (ii) fully
14
     exercise their freedom of speech, (iii) receive the full protections under the 4th, 5th,
15
16   and 6th Amendments, (iv) enter into contracts, and (v) serve in the United States
17   military.
18
          Indeed, male citizens over 18 years of age are designated members of the militia
19
20   pursuant to federal statute, 10 U.S.C. § 246(a), and may be selected and inducted for
21   training and service into the United States armed forces, 50 U.S.C. § 3803(a).
22
     As such, they are eligible to serve in the military and die for their country.
23
24        The ordinary definition of the militia “[i]s all able-bodied men.” Heller, 554
25   U.S. at 707 (Breyer, J. dissenting). The Supreme Court in Heller recognized that
26
     through Congress’ plenary power, it organized all able-bodied men between
27
28   18 and 45 as part of the militia in the first Militia Act. Heller, 554 U.S. at 596. Thus,
                                                7
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.133 Page 9 of 26



 1   the Supreme Court recognized 18-to-20-year-olds as part of the militia; and as such,
 2
     they necessarily have the right to keep and bear arms. Further, as affirmed in Heller,
 3
 4   the right to keep and bear arms extends beyond the militia, reserving an individual

 5   right to keep and bear arms for all lawful purposes, “most notably for self-defense
 6
     within the home.” McDonald v. City of Chicago, 561 U.S. 742, 780 (2010).
 7
 8        Penal Code section 27510 violates Plaintiffs’ core Second Amendment right to
 9   keep and bear arms for self-defense and other lawful purposes. Because section
10
     27510 is a categorical prohibition on Young Adults’ ability to purchase and acquire
11
12   firearms, the constitutionality of such a law does not require a two-step scrutiny
13   analysis, but rather a historical analysis of the text, history, and tradition of the
14
     Second Amendment. This analysis shows that age-based firearms restrictions have
15
16   been virtually non-existent until most recently and that Young Adults have always
17   held Second Amendment rights to keep and bear arms. Accordingly, section 27510
18
     significantly infringes on Plaintiffs’ Second Amendment Rights and should be
19
20   enjoined in its entirety.
21        Defendants’ Statement
22
          Section 27510, as amended by SB 1100, is an appropriate exercise of state
23
24   power to regulate the sale and transfer of firearms that satisfies constitutional
25   scrutiny. “To evaluate post-Heller Second Amendment claims, the Ninth Circuit,
26
     consistent with the majority of our sister circuits, employs a two-prong test: (1) the
27
28   court ‘asks whether the challenged law burdens conduct protected by the Second
                                               8
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.134 Page 10 of 26



 1   Amendment’; and (2) if so, what level of scrutiny should be applied.” Fyock v.
 2
     Sunnyvale, 779 F.3d 991, 996 (9th Cir. 2015) (quoting United States v. Chovan, 735
 3
 4   F.3d 1127, 1136 (9th Cir. 2013)).

 5        As an initial matter, it is likely that SB 1100’s age-based limitation on sale of
 6
     long guns to Young Adults aged 18-20 does not affect conduct within the ambit of
 7
 8   the Second Amendment at all, and thus Plaintiffs’ challenge to SB 1100 must fail at
 9   step one. Courts addressing such age-based restrictions on the rights of 18-20 year-
10
     olds to purchase or carry firearms have reasoned that such
11
12         statutes enacted to safeguard the public using age-based restrictions on
           access to and use of firearms are part of a succession of “longstanding
13         prohibitions,” Heller, 554 U.S. at 626, 128 S.Ct. 2783, that are likely
14         outside the scope of the Second Amendment, because such restrictions
           are “consistent with” both the “longstanding tradition of targeting select
15         groups’ ability to access and to use arms for the sake of public safety”
16         and the “longstanding tradition of age-and safety-based restrictions on
           the ability to access arms.” [Nat’l Rifle Ass’n of Am., Inc. v. Bureau of
17         Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 203 (5th Cir.
18         2012) (BATF), cert. denied, 571 U.S. 1196 (2014))].
19   Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 347 (5th Cir. 2013); see also
20
     BATF, 700 F.3d at 204 (“Modern restrictions on the ability of persons under 21 to
21
22   purchase handguns—and the ability of persons under 18 to possess handguns—seem,

23   to us, to be firmly historically rooted,” particularly in light of historical evidence
24
     showing the age of majority at the founding was 21, even though younger individuals
25
26   could serve in militias).

27        Even if Section 27510’s new limitations on the transfer of long guns to 18-20
28
                                               9
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.135 Page 11 of 26



 1   year olds do address conduct within the scope of Second Amendment protection, the
 2
     law would survive constitutional scrutiny at step two. “The Supreme Court has made
 3
 4   clear that ‘[l]ike most rights, the right secured by the Second Amendment is not

 5   unlimited.’” Horsley v. Trame, 808 F.3d 1126, 1130 (7th Cir. 2015) (quoting Heller,
 6
     554 U.S. at 626). Courts have consistently applied intermediate scrutiny in the
 7
 8   context of Second Amendment challenges to statutory limitations on Second
 9   Amendment conduct where—as here—such limitations affect only a “discrete
10
     category” (18-20 year-olds) and do not amount to a total ban having the effect of
11
12   “disarm[ing] an entire community.” BATF, 700 F.3d at 205; see also, e.g., Horsley
13   v. Trame, 61 F. Supp. 3d 788, 793 (S.D. Ill. 2014), aff’d, 808 F.3d 1126 (7th Cir.
14
     2015). That level of scrutiny requires: “(1) the government’s stated objective to be
15
16   significant, substantial, or important; and (2) a reasonable fit between the challenged
17   regulation and the asserted objective.” Fyock, 779 F.3d at 1000 (quoting Chovan,
18
     735 F.3d at 1139).
19
20        The government has important and compelling interests in promoting public
21   safety and preventing crime and gun violence. See, e.g., United States v. Salerno,
22
     481 U.S. 739, 749 (1987); Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 768
23
24   (1994); Fyock, 779 F.3d at 1000; Chovan, 735 F.3d at 1135. Section 27510’s
25   limitation on transfer of long guns to Young Adults between the ages of 18 and 20,
26
     except as expressly permitted, furthers those interests by promoting firearm safety
27
28   training—either by confirming training and supervision as a member of law
                                               10
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.136 Page 12 of 26



 1   enforcement, the armed forces or the reserves, or by confirming training by way of
 2
     firearms education under the hunting licensing process.
 3
 4        In addition, raising the minimum age for purchasing long guns to 21 was

 5   necessary in light of the increasing incidence of gun violence committed by youth
 6
     and Young Adults in America’s schools and other public places. Under California
 7
 8   law, the minimum age requirement to purchase a handgun is 21 years of age. Cal.
 9   Pen. Code § 27510(a). However, prior to the implementation of SB 1100 in January
10
     2019, a long gun could be transferred to a person as young as 18. SB 1100
11
12   appropriately harmonized California’s gun laws by restricting long gun transfers by
13   licensed dealers to persons under 21 years of age.
14
          Moreover, SB 1100’s amendments to Section 27510 provide ample avenues for
15
16   responsible adults between the ages of 18 and 20 to purchase or receive long guns by
17   transfer. The new limitation imposed by SB 1100 is solely a limitation promoting
18
     safety and responsible firearm ownership and use by way of a limitation on who
19
20   licensed dealers may sell or transfer to, not an outright ban. Rather, as described
21   above, SB 1100 permits the sale, rental, delivery, or transfer of long guns to those
22
     with valid, unexpired hunting licenses (with prerequisite training), Young Adults
23
24   currently serving in law enforcement or the armed forces, and Young Adults who
25   have been honorably discharged from the armed forces or reserves. Cal. Pen. Code
26
     § 27510(b)(1) & (2). Those Young Adults between the ages of 18 and 20 who wish
27
28   to purchase long guns and who do not currently or have not previously served in law
                                              11
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.137 Page 13 of 26



 1   enforcement, the armed forces, or the reserves thus may become eligible to purchase
 2
     long guns by simply taking a hunter education course and paying a minimal fee for a
 3
 4   hunting license. Thus, SB 1100’s additions to Section 27510 represent narrow,

 5   conditional limitations appropriately aimed at ensuring safety.
 6
          Because there is a “reasonable fit” between the challenged amendments to
 7
 8   Section 27510 and the State’s important interests, the law satisfies the applicable
 9   level of scrutiny. Chovan, 735 F.3d at 1139.
10
        IV.    MOTIONS
11
12          Plaintiffs and Defendants previously filed a joint motion seeking excusal from
13   the mandatory ENE Conference originally scheduled for September 27, 2019. ECF
14
     No. 8. Because Plaintiffs challenge the constitutionality of a state law and are seeking
15
16   solely declaratory and injunctive relief, Magistrate Judge Goddard found the parties’
17   shared position regarding the lack of any possibility of settlement to be well-founded
18
     and excused the parties from the ENE conference. ECF No. 10. No other motions
19
20   have been filed in this case as of October 1, 2019.
21          Plaintiffs intend to file a motion for preliminary injunction. This motion will
22
     be filed the week of October 1, 2019. The parties have previously met and agreed
23
24   that they will file a joint stipulation seeking to amend the briefing schedule and
25   hearing date for the preliminary injunction motion after the motion is filed. The
26
     parties will meet and confer further on an agreed briefing and hearing schedule, and
27
28   file their joint stipulation shortly after Plaintiffs file their motion.
                                                  12
                                        Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.138 Page 14 of 26



 1   V. RULE 26(F) DISCOVERY ISSUES
 2
          A.       Rule 26(a) Disclosures (FRCP 26(f)(3)(A))
 3
 4        Pursuant to the Magistrate Judge Goddard’s Order on September 18, 2019, the

 5   exchange of initial disclosures shall occur on or before October 7, 2019. The parties
 6
     do not anticipate any changes to the timing, form, or requirement for such disclosures
 7
 8   under Rule 26(a).
 9        B.       Anticipated Scope of Discovery (FRCP 26(f)(3)(B))
10
          In accordance with Federal Rule 26(f)(3)(B), the parties agree that discovery
11
12   will be conducted on the allegations and claims contained with Plaintiffs’ First
13   Amended Complaint (ECF No. 3, “FAC”) and the denials and defenses raised in
14
     Defendants’ Answer. ECF No. 5. The parties plan on stipulating to electronic service
15
16   of discovery to the extent possible.
17        The parties intend to propound written discovery in the form of interrogatories,
18
     requests for production, and requests for admissions as authorized by the Federal
19
20   Rules. The parties also intend to conduct depositions of certain expert and lay
21   witnesses, as they become known. The parties plan to wait to conduct discovery until
22
     after resolution of Plaintiffs’ anticipated preliminary injunction motion, although all
23
24   parties reserve the right to alter that plan should the need arise in the course of the
25   litigation.
26
          Plaintiffs
27
28        Plaintiffs currently intend to serve each Defendant with written discovery,
                                               13
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.139 Page 15 of 26



 1   including interrogatories, requests for production of documents, and requests for
 2
     admission. Plaintiffs also intend to take discovery concerning the nature of the fit of
 3
 4   the challenged statute with the purported justifications, as well as the scope and

 5   impact the law has on the ability of law-abiding Young Adults to acquire, possess,
 6
     and use constitutionally-protected firearms for self-defense and other lawful
 7
 8   purposes. Plaintiffs’ written discovery will also concern information relevant to the
 9   factual basis, if any, for the defenses, affirmative defenses, and legal theories in
10
     Defendants’ Answer (ECF No. 5), any assertions made in opposition to Plaintiffs’
11
12   anticipated preliminary injunction motion.
13        Plaintiffs also intend to notice the depositions of some or all of the Defendants,
14
     including any individual(s) who submit declarations in opposition to Plaintiffs’
15
16   anticipated preliminary injunction motion, Defendants’ person most knowledgeable
17   concerning these topics, and any expert witness(es) that Defendants may designate,
18
     in order to: (1) test the factual allegations and statements in Defendants’ Answer
19
20   and/or those made in opposition of Plaintiffs anticipated preliminary injunction
21   motion; and (2) discover evidence relevant to the claims and defenses asserted in this
22
     case. Plaintiffs anticipate that the need for further discovery and additional topics
23
24   may be identified during the course of the discovery process.
25
          Defendants
26
          Defendants currently intend to serve each Plaintiff with written discovery,
27
28   including interrogatories, requests for production of documents, and requests for
                                               14
                                     Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.140 Page 16 of 26



 1   admission, relevant to the factual basis, if any, for the allegations and legal theories
 2
     in the FAC, as well as any assertions made in support of Plaintiffs’ anticipated motion
 3
 4   for a preliminary injunction. Defendants also intend to notice the depositions of some

 5   or all of the Plaintiffs, including Rule 30(b)(6) depositions of the plaintiff businesses
 6
     and nonprofit organizations, any individual(s) who submit declarations in support of
 7
 8   Plaintiffs’ anticipated motion for a preliminary injunction, and any expert witness(es)
 9   that Plaintiffs may designate, in order (1) to test the factual allegations in Plaintiffs’
10
     FAC and/or those made in support of Plaintiffs’ anticipated motion for preliminary
11
12   injunction, (2) to discover evidence relevant to the claims and defenses asserted in
13   this action, and (3) to examine standing issues. The Attorney General anticipates that
14
     the need for further discovery and additional topics may be identified during the
15
16   course of the discovery process.
17        C.   Electronically Stored Information (FRCP 26(f)(3)(C))
18
          In accordance with Federal Rule 26(f)(3)(C) and Magistrate Judge Goddard’s
19
20   September 18, 2019 Order, the parties have reviewed the Checklist for Rule 26(f)
21   Meet and Confer Regarding Electronically Stored Information (“ESI”) and have met
22
     and conferred regarding the preservation and discovery of ESI.               As guiding
23
24   principles, the parties agree to meet and confer in good faith concerning issues that
25   arise with respect to the disclosure or discovery of electronically stored information,
26
     and to use their best efforts to produce electronically stored information in the format
27
28
                                                15
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.141 Page 17 of 26



 1   preferred by the requesting party, including reasonable requests for production of
 2
     such information with metadata intact.
 3
 4        Counsel for the parties discussed the range of creation or receipt dates for any

 5   ESI to be preserved, and Plaintiffs agree to preserve any ESI relating to the issues in
 6
     this matter going back to at least January 1, 2018 and extending to the present.
 7
 8   Counsel also discussed the type of ESI data and sources which may be the subject of
 9   discovery, and agreed that ESI possibly the subject of discovery includes ESI on
10
     Plaintiffs’ computers, servers, and telephones, including e-mails, text messages, and
11
12   other types of ESI. The parties have not yet identified the number or identities of all
13   custodians who may possess relevant ESI, and they anticipate that the parties will
14
     continue discussions regarding ESI and other discovery issues throughout the course
15
16   of the litigation.
17        The parties do not anticipate needing to conduct discovery in phases.
18
          D.    Privilege Issues (FRCP 26(f)(3)(D))
19
20        In accordance with Federal Rule 26(f)(3)(D), the parties have discussed
21   privilege and protection issues. The parties agree that all privileges are in full force
22
     and effect.    The parties further agree that any privileged information that is
23
24   inadvertently disclosed shall be subject to a clawback if invoked by the disclosing
25   party. In the event one of the parties believes that a protective order is necessary, the
26
     parties agree to meet and confer and, if they both agree that a protective order is
27
28   necessary, negotiate a stipulated protective order.
                                                16
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.142 Page 18 of 26



 1         E.     Changes to Discovery Limitations (FRCP 26(f)(3)(E))
 2
           With one exception, the parties do not anticipate any changes to the rules on
 3
 4   discovery limitations and adopt the default limitations on discovery imposed by the

 5   Federal Rules of Civil Procedure, local rules, and applicable case law. Given the
 6
     number of Plaintiffs, the likelihood that expert testimony will be needed in the action,
 7
 8   and the unknown number of declarants or other potential witnesses on which
 9   Plaintiffs may rely to support their anticipated motion for a preliminary injunction,
10
     Defendants may need to exceed 10 depositions, which would require either a
11
12   stipulation or court approval under Federal Rule of Civil Procedure 30. In addition,
13   the parties reserve the right to seek leave of Court to exceed any other discovery
14
     limitations if necessary.
15
16         F.     Other Discovery & Scheduling Orders (FRCP 26(f)(3)(F))
17         In accordance with Federal Rule 26(f)(3)(F), the parties have discussed the need
18
     for other discovery or scheduling orders under Rule 26(c), 16(b), and 16(c). The
19
20   parties do not currently request any other orders, but they may seek additional orders
21   as discovery proceeds and if the need arises.
22
     VI.    ADDITIONAL DISCOVERY ISSUES
23
24         A.     Amendment of Pleadings
25         Plaintiffs anticipate the possibility of up to two further amendments of the
26
     pleadings.
27
28
                                               17
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.143 Page 19 of 26



 1        First, the entity formerly known as The Calguns Foundation, a plaintiff in this
 2
     action, has undergone a name change and its new name is The Cal Gun Rights
 3
 4   Foundation. Plaintiffs may submit a request to amend the pleadings to memorialize

 5   this name change. Defendants do not oppose an amendment or correction for this
 6
     purpose.
 7
 8        Second, on September 13, 2019, Senate Bill 61 (SB 61), passed in the Senate
 9   and is awaiting the Governor’s signature or veto. This bill would amend California
10
     Penal Code sections, including, Penal Code sections 27510, 27540, and 27590.
11
12   Because SB 61, if signed into law, would alter the specific Penal Code section
13   challenged in this case, Plaintiffs may be forced to amend the pleadings to reflect
14
     current law. Defendants have not yet determined whether they would stipulate to or
15
16   oppose amendment of the pleadings.
17        B.    Protective Order
18
          As described above, the parties do not currently anticipate the need for any
19
20   protective orders for the exchange of information. However, in the event a party
21   believes that a protective order is necessary, the parties agree to meet and confer and,
22
     if they both agree that a protective order is necessary, negotiate a stipulated protective
23
24   order. Each party also reserves the right to seek a protective order regardless of
25   whether any other party declines to stipulate to entry of such an order.
26
27
28
                                                18
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.144 Page 20 of 26



 1        C.   Procedures for Claiming Privilege
 2
          The parties agree to the following procedure for asserting claims of privilege in
 3
 4   response to discovery requests:

 5        The party asserting privilege must serve a privilege log within a reasonable time
 6
     from service of responses. The parties agree that the privilege log shall include all
 7
 8   information required by Federal Rules of Civil Procedure 26(b)(5) and 34(b)(2)(C).
 9        D.   Evidence Preservation
10
          As discussed above, the parties have discussed issues relating to the
11
12   preservation of evidence. Counsel for Plaintiffs have instructed Plaintiffs to preserve
13   evidence, including paper and electronic evidence. The parties do not anticipate any
14
     area of disagreement, but reserve the right to seek an order of the Court should any
15
16   disagreements or issues arise in the course of the litigation.
17        E.   Electronic Discovery
18
          As discussed above, the parties agree to meet and confer in good faith
19
20   concerning issues that arise with respect to the disclosure or discovery of
21   electronically stored information, and to use their best efforts to produce
22
     electronically stored information in the format preferred by the requesting party,
23
24   including reasonable requests for production of such information with metadata
25   intact. The parties do not anticipate any issues arising regarding electronically stored
26
     information that may not be reasonably accessible, but agree to meet and confer in
27
28
                                                19
                                       Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.145 Page 21 of 26



 1   good faith concerning resolving any such issues that may arise. The parties reserve
 2
     the right to seek an order of the Court if they are unable to resolve any such issues.
 3
 4        F.    Discovery

 5        No discovery has been taken to date, and the parties have not identified any
 6
     discovery disputes at this time. Plaintiffs plan to file a preliminary injunction motion,
 7
 8   and both Plaintiffs and Defendants plan to wait to conduct discovery until after
 9   resolution of such motion. All parties reserve the right to alter that plan should the
10
     need arise in the course of the litigation.
11
12        As discussed above, the parties do not anticipate any changes to the rules on
13   discovery limitations and adopt the default limitations on discovery imposed by the
14
     Federal Rules of Civil Procedure, local rules, and applicable case law, except to the
15
16   extent that Defendants may seek to take more than 10 depositions in light of the
17   number of Plaintiffs in this action, the likelihood that the parties will present expert
18
     testimony in support of and opposition to Plaintiffs’ claims and Defendants’
19
20   defenses, and the unknown number of declarants or other potential witnesses on
21   which Plaintiffs may rely to support their anticipated motion for a preliminary
22
     injunction.
23
24        G.    Related Cases
25        There are no related cases pending before another judge of this Court or before
26
     another court or administrative body.
27
28
                                                   20
                                       Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.146 Page 22 of 26



 1        H.     Relief Sought
 2
              Plaintiffs seek solely declaratory and injunctive relief. No damages are being
 3
 4   sought.

 5        I.     Settlement
 6
              All parties agree that because Plaintiffs’ challenge the constitutionality of a
 7
 8   State law and because the claims are solely for declaratory and injunctive relief, there
 9   is no possibility of settlement in this case. No other settlement discussions have taken
10
     place.
11
12        J.     Consent to Magistrate Judge for all Purposes
13            Plaintiffs and Defendants do not consent to have a Magistrate Judge conduct
14
     all further proceedings, including trial and entry of judgment.
15
16        K.     Arbitration, Special Master, or the Judicial Panel on Multidistrict
17   Litigation
18
              All parties agree that because Plaintiffs challenge the constitutionality of a
19
20   state law and because the FAC seeks solely declaratory and injunctive relief, this case
21   is not suitable for reference to binding arbitration, a special master, or the Judicial
22
     Panel on Multidistrict Litigation.
23
24        L.     Narrowing of Issues
25            The parties have met and conferred regarding the possibility of narrowing of
26
     issues by agreement or motion, and do not believe such narrowing is possible at this
27
28   time. At this time, there is no indication of any possibility to expedite the presentation
                                                 21
                                       Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.147 Page 23 of 26



 1   of evidence at trial (e.g., through summaries or stipulated facts). Nor are there
 2
     currently any requests to bifurcate issues, claims, or defenses. The parties agree to
 3
 4   discuss any matters in good faith if they should arise in the future.

 5        M. Scheduling
 6
           In light of Plaintiffs’ anticipated preliminary injunction motion and due to the
 7
 8   likelihood that any decision on that motion will be appealed, the parties believe that
 9   it is premature to set a schedule for discovery and dispositive motion deadlines.
10
     Nonetheless, in accordance with the Court’s ENE Order, the parties propose a
11
12   schedule below.
13         As context for the proposed schedule, the parties note that they expect that this
14
     case may be resolved at the summary judgment stage. The parties also expect that
15
16   experts will play an important role in this case. At this point, Defendants anticipate
17   retaining at least one or two experts, and possibly more. Having litigated similar
18
     claims before, the parties anticipate that retaining experts, having those experts
19
20   prepare reports, reviewing the other side’s expert reports, and scheduling and taking
21   expert depositions will likely take longer than typical discovery schedules. In
22
     addition, Defendants believe that the number of Plaintiffs could cause fact discovery
23
24   to take longer than in a typical case.
25         Accordingly, the parties propose that the Court set discovery and other case
26
     deadlines farther out than in a typical case, and that the dates correspond to the
27
28   resolution of Plaintiffs’ anticipated preliminary injunction motion. Assuming, as
                                               22
                                      Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.148 Page 24 of 26



 1   discussed above, that the preliminary injunction motion will be heard and resolved
 2
     in January or February 2020, the parties propose the following deadlines:
 3
 4        • Completion of fact discovery: July 23, 2020
 5        • Designation and service of expert reports: September 10, 2020
 6
          • Supplemental designation and service of rebuttal expert witness reports:
 7
 8             October 12, 2020
 9
          • Completion of expert discovery: November 9, 2020
10
11        • Date by which dispositive motions shall be filed: January 22, 2021

12        • Mandatory settlement conference: The parties believe this case poses unique
13
               barriers to settlement. They anticipate requesting relief from any mandatory
14
15             settlement conference. In the event the Court denies that request, the parties

16             request permission to meet and confer after any decision on their anticipated
17
               cross-motions for summary judgment to propose a time for a mandatory
18
19             settlement conference, rather than setting any schedule for such conference

20             at this stage.
21
          • Final pretrial conference: March 25, 2021
22
23        • Trial: April 26, 2021
24        N.     Professional Conduct
25
          All attorneys of record for the parties have reviewed Civil Local Rule 83.4 on
26
27   Professionalism and agree to abide by the Court’s Code of Conduct.
28
                                                23
                                       Joint Case Management Statement (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.149 Page 25 of 26




  1        0.   Trial
  2
           All parties agree that this case will by tried to the Court. Until further discovery
  3
  4   is completed, the pariies cannot predict the expected length of the trial.

  5        P.   Disclosure of Non-Party Interested Entities or Persons
  6
           · If applicable, Plaintiff entities/organizations will file a Notice of Party with
  7
  8   Financial Interest required by Civ~R 40.2. 3.

  9        Q.   Class Actions and Patent Cases
 10
            This matter is not a class action or a patent-related case.
 11
 12        R.   Miscellaneous and Other Matters
 13        The parties do not anticipate any other issues at this time.
 14
 15   October 1, 2019                  Respectfully submitted,
 16
                                              Gatzke, Dillon & Ballance LLP
 17
 18                                                             ---~                                /
                                              By: _____,:,=,,,,........,,,
                                                                     :::----?:
                                                                          ::;____=;z:_:~
                                                                                    - -~-,0
                                                                                          - £--,
                                                                                            _:....--------
                                                                                               _ _ __
 19                                                    JOHN DILLON
 20                                                    Attorney for Plaint(ff.s

 21   October 1, 2019                         XAVIER BECERRA
 22                                           Attorney General of California
                                              STEPANA. HAYTAYAN                        ~
 23                                           Supervising Deputy Attorney Gener.a1
 24
 25
 26
 27
 28
                                                 24
                                       Joint Case Management Statement (3:l 9-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 11 Filed 10/01/19 PageID.150 Page 26 of 26



 1                                              Attorney General of the State of
 2                                              California, and Brent E. Orick, in his
                                                official capacity as Acting Director of
 3                                              the Department of Justice Bureau
 4                                              of Firearms

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           25
                                  Joint Case Management Statement (3:19-cv-01226-L-AHG)
